 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociated General Contractors of North Dakota andLaborers' International Union of North America,Local No. 580, AFL-CIO; Bricklayers, Masons andPlasterers International Union of America, LocalNo. 4, AFL-CIO; United Brotherhood of Carpen-ters and Joiners of America, Local No. 1091, AFL-CIO; International Association of Bridge, Struc-tural and Ornamental Iron Workers, Local No. 793,AFL-CIO; International Union of Operating Engi-neers, Local No. 49, AFL-CIO; and InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local Nos. 74, 116, 123and 581. Case 18-CA-5781September 25, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn May 10, 1979, Admininstrative Law JudgeDonald R. Holley issued the attached Decision in thisproceeding. Thereafter, Respondent, the ChargingParties, and the General Counsel each filed excep-tions and a supporting brief. In addition, the Charg-ing Parties filed an answering brief to Respondent'sexceptions, and Respondent filed an answering briefto the exceptions of the General Counsel and theCharging Parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' and' In adopting the Administrative Law Judge's conclusion that Respondentviolated Sec. 8(aX5) of the Act by insisting to the point of impasse upon theinclusion of a no-conflicting-agreements clause in its collective-bargainingagreement with Carpenters Local 1091. We do not adopt his finding that theclause itself was unlawful. Although there is always the possibility that atribunal of competent jurisdiction might find Respondent's proposed no-conflicting-agreements clause violative of the Federal antitrust laws (Cf.Dolly Madison Industries, Inc., Richmond Dairy Division, 182 NLRB 1037(1970)), we do not pass on that issue. In this connection. we note that,regardless of the legality of the no-conflicting-agreements clause, it does notconstitute a mandatory subject of bargaining under the Act because theclause does not sufficiently affect the "wages, hours and other terms andconditions of employment" between Respondent and its employees in thebargaining unit. N.L.R.B. v. Wooster Division of Borg-Warner Corporation.356 U.S. 342, 350 (1958). See also Covington Furnirure Mfg. Corp., 212NLRB 214, 216 (1974), and cases cited therein.In adopting the Administrative Law Judge's recommended remedy, wespecifically disavow his gratuitous remarks regarding the question of whetheran award of litigation expenses would have been appropriate had Respon-dent's lawsuit been found violative of Sec. 8(aX I) of the Act.conclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Associated General Contractors of North Dakota,Bismarck, North Dakota, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:i. Substitute the following for paragraph l(b):"(b) In any like or related manner interferringwith, restraining, or coercing employees in the exer-cise of their rights guaranteed by Section 7 of theAct."2. Substitute the following for paragraph 2(c):"(c) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith."2 We have modified par. l(b) of the Administrative Law Judge's recom-mended Order to include the full remedial language.In his recommended Order, the Administrative Law Judge also inadver-tently stated that Respondent must notify the Regional Director for Region18 within 20 days of the receipt of his Decision, rather than from the date ofhis Decision. Accordingly, we have made the necessary corrections.DECISIONSTATEMENT OF IHE CASEDONALD R. HI.I.EY, Administrative Law Judge: Uponan original charge filed on April 18, 1978. and an amendedcharge filed on June 28. 1978, the Acting Regional Directorfor Region 18 of the National Labor Relations Board issueda complaint against Asssociated General Contractors ofNorth Dakota (herein called Respondent or AGC), on Sep-tember 18. 1978, alleging, in substance, that Respondenthad violated Section 8(aX 1) and (5) of the Act by: (1) Insti-tuting a suit against the Charging Unions in a North Da-kota state court to prohibit and enjoin them from "sub-scribing to, administering and enforcing" the terms of acollective-bargaining agreement entitled "Coyote ProjectStabi!ization Agreement Job 110 Mercer County, NorthDakota." and; (2) Insisting to the point of impasse duringnegotiations with United Brotherhood of Carpenters andJoiners of America, Local No. 1091, AFL-CIO (hereincalled Carpenter Local), upon inclusion of a no-conflicting-agreements clause in their collective-bargaining agreement.Respondent filed timely an answer denying it had com-mitted the unfair labor practices alleged.Pursuant to notice, a hearing was held before me at Bis-marck, North Dakota. on October 24, 1978. The partieswaived the right to engage in oral argument at the conclu-sion of the hearing, and each of them have filed post-hear-ing briefs which have been carefully considered.245 NLRB No. 50328 ASSOCIATED GENERAL CONTRACTORS OF NORTH DAKOTAUpon the entire record in the case, the briefs, and frommy observation of the witnesses. I make the following:FINDIlN(S ()F FA( I1. Jl'RIS)I('tIONAs admitted, Respondent, a North Dakota corporation.is an association of employers who are engaged as contrac-tors in the building. heavy, and highway construction in-dustry, which exists for the purpose of representing its em-ployer members in collective bargaining for wages, hours,and terms and conditions of employment for the employeesof its employer members. During the year ending Decem-ber 31, 1978, the employer members of Respondent collec-tively, in the course and conduct of their business opera-tions, derived gross revenues in excess of $500.000 andpurchased goods and materials valued in excess of $50,000which were transported and delivered at employer mem-bers' facilities and jobsites in the State of North Dakota.Upon these admitted facts, I find that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6). and (7) of the Act.II. SAIUS OF LABOR OR(iANIZAHlONSIt was admitted, and I find, that the Unions identified inthe case caption above are each labor organizations withinthe meaning of Section 2(5) of the Act.Ill. TIHE AlI.LEGED UNFAIR IABOR PRACTI('ESA. The Alleged 8(a)(l ViolationsThe General Counsel's major contention in this case inthat Respondent violated Section 8(a)( I) of the Act by insti-tuting suit against the Charging Unions in a state court tocompel them to cease abiding by the terms of a collective-bargaining agreement executed by the Building and Con-struction Trades Department, AFL-CIO, 14 InternationalUnions,2and three (3) national contractors who engage inthe construction of power plants. The facts, which are un-disputed, are chronologically set forth below.Respondent has maintained contractual relations withthe local unions involved in this case for a number of years.During the course of their relationships they have agreed toinclude in their contracts restrictions on the right of theparties to contract with others. Thus, the most recent con-tract between Bricklayers, Masons and Plasterers' Interna-l All dates are 1978, unless otherwise indicated.2 International Association of Heat and Frost Insulators and AsbestorsWorkers; International Union of Boilermakers, Iron Ship Builders. Black-smiths, Forgers and Helpers: International Union of Bricklayers and AlliedCraftsmen; United Brotherhood of Carpenters and Joiners of America; In-ternational Brotherhood of Electrical Workers; International Union of Op-erating Engineers; International Association of Bridge. Structural and Orna-mental Iron Workers Laborers' International Union of North America:International Brotherhood of Painters and Allied Trades: Operative Plaster-ers; and Cement Masons' International Association of the United States,Tile and Composition Roofers; Sheet Metal Workers International Associ-ation; and United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industr) of the United States and Canadational Union of America, Local No. 4, AFL CIO (Brick-layers local), contains. inter alia, the foillowing provisions:'(a) The employees agree not to enter into any agree-ment with their employees, covered by this agreement,which in any way conflicts with the terms and provi-sions of this agreement.(b) The union agrees not to enter into any agree-ment with any individual Employer or group of Em-ployers engaged in work classified as building con-struction within its jurisdictional area which conflictsor differs in any way with the provisions of this agree-ment,.As revealed by the record, Respondent's current contractswith Laborers International Union of North America, Lo-cal 580, AFL CIO (Laborers local), United Brotherhood ofCarpenters and Joiners of America, Local 1091. AFL-CIO(Carpenters local), and International Association of Bridge,Structural and Ornamental Iron Workers. Local 793, AFLCIO (Iron Workers local), each contain no-conflicting-agreements clauses substantially the same as the clauseswhich appear in the Bricklayers local contract.'Respondent is currently signatory to two (2) collective-bargaining agreements with International Union of Operat-ing Engineers. Local 49, AFL-CIO (Operating Engineerslocal), covering the heavy/highway and building divisions.Each contract contains a provision entitled "ConflictingAgreements," which states:5The contractors agree not to enter into any agreementwith their employees on whose behalf the union hasbeen granted recognition hereunder, individually orcollectively, which in any way conflicts with the termsand provisions of this agreement. The Union agreesnot to enter into any agreement with any individualcontractors or group of contractors competing in thesame kind of work as herein specified. which providesfor his, its, or their employees less favorable wages,hours and conditions, than as herein specified. withoutextending the same wage, hours and conditions to thecontractors who are parties to this agreement.While Respondent is signatory to a statewide collective-bargaining contract with International Brotherhood ofTeamsters, Chauffeurs. Warehousemen and Helpers ofAmerica, Locals 74, 116, 123 and 581 (Teamsters locals).that contract contains "no-conflicting agreements" or"most favored nations" clause which purports to limit theUnion's right to enter collective-bargaining contracts withother employers.Prior to September 1977, Bechtel Power Corporation(Bechtel), commenced the performance of a contract withOtter Tail Power Company to erect the Coyote No. I FossieFuel Power Plant in Mercer County, North Dakota. Bech-tel and its subcontractors, some of whom are members ofRespondent association, abided by the wage and benefitI See G .C. Exh. 4 page 4 (current agreement) and G.('. Exh. 3. page 4(1976 78 contract).4See G.C. Exh 2. art. XI: art. Ill in both G.C Exh 51976 78 contract)and G.C. Exh. 7 art. XVIII respectivelys G.C. Exh. 8, art. IX (heavy/highway division contract) and G.('. Exh. 9.art. VI (building division contract)329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovisions of the applicable local union contracts from in-ception of the Coyote No. I project until September 5,1977. Effective September 5, 1977, Bechtel insisted that itssubcontractors abide by the terms of a collective-bargainingcontract which had been negotiated and signed by thebuilding and construction trades department, AFL-CIO,by 14 international unions and Bechtel, Stearn-Rogers, andE.C. Lummas Company-Kaiser Engineers, Inc. Theagreement which is entitled "Stabilization Agreement."specifies the wages, hours, and working conditions appli-cable at, inter alia, the Coyote site. It suffices for the pur-poses of this factual summation to observe that the wagespaid employees under the terms of the stabilization agree-ment differ slightly from those paid under the various localunion agreements with Respondent, and other terms andconditions of employment vary somewhat from those pro-vided in local agreements.Bechtel is neither a member of Respondent associationnor signatory to any of Respondent's collective-bargainingagreements with the local unions. Likewise, neither thebuilding and construction trades department nor the inter-national unions, which are signatory to the Bechtel stabili-zation agreement, are parties to any contract with Respon-dent association.At some time prior to September 5, 1977. the ChargingParties in the instant case were instructed by their respec-tive international unions to service the stabilization agree-ment which was in effect between Bechtel and the interna-tional unions. "Servicing" meant that the local unionswould refer employees to the power plant project, receiveand handle grievances, and conduct a general policing ofthe collective-bargaining agreement. The local unions fol-lowed the instructions of their respective internationalunions, and began "servicing" the stabilization agreement.In January 1978 Respondent filed a lawsuit in North Da-kota District Court. Fourth Judicial District, BurleighCounty, against the local unions. Respondent alleged, ineffect, that by honoring the Bechtel stabilization agreementthe Laborers' local breached article VI, section 2 of its con-tract; that the Bricklayers local breached No. I I of its con-tract; that the Carpenters local breached article III of itscontract; and that the Iron Workers local breached articleXVIII of its contract. The complaint alleged that the Oper-ating Engineers breached articles IV and IX of its respec-tive contracts by honoring the Bechtel stabilization agree-ment. The Teamster locals were named in the complaint,but no specific contractual breach was alleged.6In the complaint filed with the North Dakota state dis-trict court, Respondent prayed:That the court enjoin defendant unions from subscrib-ing to, administering and enforcing the terms and con-ditions of (The Bechtel Stabilization Agreement) at theCoyote # I (Power Plant Project and other projects inthe State of North Dakota). G.C. Exh. 12]'Counsel for Respondent indicated during the instant hearing that Re-spondent did not seek to obtain a temporary restraining order against theTeamster Locals, but it did seek a determination that the Teamster Localswere legally obligated to adhere to the terms of the AGC-Teamster contractwhen working on the Coyote project.When it filed the above-described lawsuit, Respondentfiled a motion for temporary injunction wherein it sought:The court to issue a temporarx injunction upon propernotice enjoining defendant unions, their officers, repre-sentatives, agents, servants, members, attorneys andemployees and each of them, from subscribing to, ad-ministering and enforcing the terms and conditions of'(The Bechtel Stabilization Agreement) at the CoyoteI and Antelope Valley Projects in Mercer County,.North Dakota. [G.C. Exh. 131The North Dakota state district court judge subsequentlydismissed the complaint for reasons not necessarily ger-mane or dispositive of the issues before the instant forum.Thereafter, Respondent prosecuted an appeal to the NorthDakota State Supreme Court. and such appeal is being ac-tively pursued.Analysis and ConclusionsThe sole 8(a)( 1) issue raised by the pleadings in this caseis whether Respondent "interfered with, restrained and co-erced" employees by instituting and prosecuting a lawsuitin state court to prohibit and enjoin the Charging Unions"from subscribing to, administering, and enforcing" theterms of the stabilization agreement described hereinabove.In Clvde Tavlor. d/b/la Clyde Tavlor Conmpanv,7theBoard refused to find an 8(a)( ) violation for the employer'sobtaining a state court injunction banning peaceful picket-ing by the union. The Board reasoned that it "should ac-commodate its enforcement of the Act to the right of allpersons to litigate their claims in court, rather than con-demn the exercise of such right as an unfair labor practice."Citing, inter alia. Television Wisconsin, Inc., 224 NLRB722 (1976), the General Counsel contends that the ClydeTqvlor principle is not applicable in the instant case becausethe Board will find an 8(a)(1) violation where a litigant in-stitutes a state court action to enforce an unlawful contrac-tual provision. The General Counsel misinterprets Televi-sion Wisconsin. While that case did involve a contractualunion-security provision which was unlawfully broad, theAdministrative Law Judge, with Board approval, found theunion there involved violated the Act because its object ininstituting a damage action against employees was to pun-ish them for having worked during a strike and for circulat-ing a decertification petition. The Board, without expresslymentioning Television Wisconsin, explained the rationalebehind such finding of an 8(a)( I) violation recently in PowerSystems. Inc., 239 NLRB 445 (1978). It there indicated thatinstitution of a civil lawsuit by an employer or labor organi-zation does not constitute a violation of the Act unless it isa tactic calculated to restrain employees in the exercise oftheir rights under the Act. In footnote 18 of Power Systemsthe Board summarizes cases in which the Clyde Taylor prin-ciple has been applied. Noteworthy among those decisionsare Retail Clerks Union Local 770, Chartered by RetailClerks International Association, AFL- CIO (Hughes Mar-kets, Inc.), 218 NLRB 680 (1975), and Bergman v. N.L.R.B.,577 F.2d 100 (9th Cir. 1978). Thus, in the Retail Clerkscase, the union instituted a lawsuit in a state court (which1 127 NLRB 103 1960).330 ASSOCIATED GENERAL CONTRACTORS OF NORTH DAKOTAwas removed to the U.S. District Court) to enforce an arbi-trator's award which found that the union was, by virtue ofcontract provisions, entitled to request that employees ofanother employer-Saba Prescription Pharmacy--maintainmembership in the union as a condition of employment.Although the Board concluded that the contract provisionsrelied on by the Union violated Section 8(e) of the Actbecause they were intended to "protect. acquired, or re-claim work for union members generally" (outside the im-mediate bargaining unit), it held that institution of the law-suit did not violate Section 8(b(4)(ii)(A) or 8(b)(I )(A) ofthe Act as alleged because the Union's "conduct in resort-ing to the courts to confirm the arbitrator's award was donein good faith to enforce a colorful contract right and wasnot the kind of tactic calculated to restrain employees oremployers in the exercise of rights guaranteed by the Act."'Similarly. in the Bergman case the United States Court ofAppeals for the Ninth Circuit affirmed the Board's dis-missal of a complaint which alleged that a union violatedSection 8(b)(3) by suing an employer under Section 301stating, inter alia (at 104):Moreover. Clyde Taylor has been deemed controllingin instances where, as here, the litigation was premisedupon alleged contractual violations, Sullivan & Associ-ales, supra. Los A.ngeles Building & Construction TradesCouncil. AFL CIO, supra, Operating Engineers., .ocal12, 220 NLRB 530 (1975), regardless of the merits ofthe claims. Id at 538-39In the instant case, Respondent's lawsuit is bottomedupon a contention that the local unions violated their con-tract with AGC by choosing to apply the stabilizationagreement rather than comply with their local agreementson the Bechtel jobsite. No employees were expressly namedas defendants in the legal action, and the General Counseldoes not contend that Respondent was motivated to file thesuit by a desire to engage in reprisal against employees be-cause they exercised the rights guaranteed by the Act.While the lawsuit was based in part (as to four locals) onno-conflicting-agreements clauses,9no such unlawful con-tract provisions support that portion of the suit directedagainst the Operating Engineers locals or the Teamsters lo-cals. Moreover. the suit is, in effect, one to compel specificperformance of contracts.In sum, considering the entire record, I conclude Respon-dent's suit was filed in good faith to enforce colorable con-tract rights. Since the evidence fails to reveal that Respon-dent's object in filing the suit was to engage in reprisalagainst specific employees, I conclude the action was not atactic calculated to restrain employees or employers in theexercise of rights guaranteed by the Act. Accordingly. I findthat Respondent has not violated Section 8(aX)() of the Actas alleged by instituting or prosecuting a lawsuit against theI See also International Union of Operating Engineers, Local No. 12 (RobertE. Fulton), 220 NLRB 530 (1975), where the Board found that a union didnot violate the Act by instituting a Sec. 301 lawsuit to enforce a subcontract-ing clause which violated Sec. 8(e) of the Act.I find for reasons set forth hereinafter that such clauses are clearly unlaw-ful as contended by the General Counsel. See United Mine Workers ofAmer-ica v. Pennington, et a., 381 U.S. 657, 664-666 (1965).charging parties in the state court. I recommend dismissalof the allegations in question.B. The Alleged 8(a)(5) I tolationParagraph 9 of the complaint alleges that Respondentviolated Section 8(a)(5) of the Act b insisting to the pointof impasse, during negotiations with the Carpenters local,that the parties include a no-conflicting-agreements clausein their collective-bargaining agreement. The facts are indispute.I. The General ('ounsel's evidenceThe General Counsel sought to prove the violation al-leged through the testimony of Eugene Vogel, businessagent of the Union. at the time of negotiations, which ex-tended from March 27. 1978. to May 8. 1978. Thus. Vogeltestified that several weeks prior to March 27 the Unionsent AGC a complete contract proposal. Thereafter, theparties met for the first time on March 27. The Union wasthen represented by Vogel and three members of theUnion's negotiating committee. During the first meetingVogel indicated that Respondent, represented by McCoy.its executive director, his assistant Peterson, and Virgil Har-dy, gave the Union a complete proposal and requested thatit be submitted to the membership for a vote. Subsequent tothe meeting the membership rejected this agreement.Although Vogel could not place the date of the secondnegotiation session, the record records it was held on April17. According to Vogel, the Union was represented at thesecond session by himself and a union attorney. Frcd Krae-mer. He testified that AGC was represented by McCoy.Virgil Hardy, Peterson, and John Kelly. AGC's attorney.'°Vogel's recollection of the meeting was that the Union pro-posed to remove article Ill from the contract, thus eliminat-ing the no-conflicting-agreements language containedtherein."' AGC rejected the proposal, and the Union thenproposed the "most favored nations" clause contained inthe contracts between the operating Engineers local andAGC.'2Vogel testified his understanding was that the two' McCoy, using notes prepared at the time negotiations were held. esti-fied that Attorney Kelly attended the first negotiation session and AttorneyKraemer attended the second session. He testified that Kell) did not attendthe second session or any other session attended by Kraemer. I credit McCoyand find that Attorney Kelly did not attend the April 17 session." See G.C. Exh. 6 (1977-78 contract) and G.C. Exh. 7 (1978-79 contract).Art. Ill of each contract is entitled "Conflicting Agreements" and provides:The Employers agree not to enter into any agreement with employeesindividually or collectively, which in any way conflicts with the termsand provisions of this Agreement. Local Union 1091 agrees not toenter into any agreement with any individual employer or group ofemployers, engaged in building construction or work classified as such,which conflicts of differs in any way with the terms and provisions ofthis Agreement."G.C. Exh. 8 (art. IX) and G.C Exh. 9 tart. VI) which are entitled "Con-flicting Agreements" provide:The contractors agree not to enter into any agreement with their em-ployees on whose behalf the Union has been granted recognition here-under, individually or collectively, which In an) way conflicts with theterms and provisions of this agreement. The Union agrees not to enterinto any agreement with any individual contractor or group of contrac-tors competing in the same type of work as herein specified, whichprovides for his, its or their employees less favorable wages,. hours and(Coninued)331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorneys agreed on the clause from the Operating Engi-neers' contracts, and he indicated he specifically recalledthat McCoy commented "He wouldn't have any problemswith it [the most favored nations clause]."Vogel indicated he returned to the membership after thesecond negotiation session and that he and Union AttorneyRon Hilden presented the revised contract to the member-ship and they voted in favor of all provisions except thewage provision.Between the second meeting and the last bargaining ses-sion, which was held on May 8. Vogel indicated he tele-phoned McCoy to indicate that an unspecified member ofhis bargaining committee had resigned. He claims thatMcCoy commented they had changed committees in 1977and he would not meet with a new committee again."On May 8 Vogel and McCoy met without their respectivebargaining committees and reached an agreement onwages, the only open issue. Thereafter, Vogel telephonedMcCoy to indicate that they had reached final agreement,and McCoy indicated he would have the agreement typed.At some unspecified time after May 8 Vogel was askedby the AGC's secretary to come to the office and proofreadthe contract before she duplicated it. Vogel testified thatwhile reading the agreement he noted that the no-conflict-ing-agreements clause appeared at article III of the con-tract. He claims he brought the matter to McCoy's atten-tion observing he understood they had agreed to replace theclause with the "most favored nations" language found inthe operating engineers contract. He testified McCoy's re-ply was "that's what it is and that's that .... If you don'twant to take that put your pickets up." Vogel testified heagreed to sign the contract after registering his protest.2. Respondent's evidenceIn agreement with Vogel, McCoy indicated AGC sub-mitted a complete contract counterproposal to the Unionon March 27. Respondent proposed retaining article Ill the(no-conflicting-agreements clause) in their proposal.McCoy agreed the membership rejected the proposal.With respect to the second bargaining session, McCoyreferred to notes he had taken at the time of the session andtestified that Attorney Kraemer was in attendance, but At-torney Kelly was not. McCoy acknowledged that the Unionproposed deletion of article Ill from the contract and askedfor the treatment afforded to the Teamsters-no provisionrestricting contracting by the Union-and indicated he re-jected the counterproposal. He agreed that the Union thenproposed the "most favored nations" clause found in theoperating engineers agreement, but testified that he under-stood that as a state court suit involving the conflictingagreement clause was pending it was agreed the languagewould stay "as is." He testified his notes supported his rec-conditions than as herein specified, without extending the same wages.hours and conditions to the contractors who are parties to this agree-ment.'J In his brief the General Counsel submits I should find that such conductviolated Sec. 8(aX I) and (5) even though it was not alleged as a violation. Inmy view, the General Counsel could have attempted to amend the complaintduring the hearing after hearing the testimony. As he did not. I conclude thematter was not fully litigated and decline to consider the matter.ollection as he had noted "as is" on the appropriate sectionof the contract. McCoy testified he did not agree on April17, or at any other time, to the "most favored nations"language.McCoy testified he recalled that Vogel visited the AGCoffice to review the contract after it had been typed. Hestated he could not recall that Vogel had objected to inclu-sion of the no-conflicting agreements clause and he statedhe did not recall telling Vogel, in effect, that if he did notlike the no-conflicting-agreements clause, he could strikebecause that was it.'4Analysis and ConclusionsCareful review of the record, including the testimonysummarized above, convinces me that the parties did notreach a meeting of the minds on the "no-conflicting agree-ments" clause or the "most favored nations" clause fromthe operating engineer contract on April 17. Therefore, con-trary to the General Counsel's contention, I conclude theevidence offered was insufficient to establish that the oper-ating engineers language had been agreed upon on April 17and that McCoy thereafter intentionally substituted the no-conflicting-agreements language in the final contract draft.I am convinced, however, that Vogel did ask McCoy whenhe was proofreading the contract why the "no-conflictingagreements" rather than the "most favored nations" lan-guage appeared in the contract and I credit Vogel's asser-tion that McCoy replied "that's what it is and that's that.... If you don't want to take that put your pickets up." AsVogel then immediately decided to accept the contract as itwas, the narrow issue to be resolved is whether AGC vio-lated Section 8(a)(5) and (1) as alleged through McCoy'sstatement to Vogel.In agreement with the General Counsel. I conclude thatRespondent violated the Act by insisting that the no-con-flicting-agreements clause be included in its contract withthe Carpenters local for the reasons set forth below.While Respondent and the Charging Parties each con-tend that the no-conflicting-agreements clause under con-sideration is not necessarily unlawful, I note that the provi-sion provides in plain language that the signatory union isprohibited from entering agreements with other employerswhich conflict or differ in any way with its agreement withAGC. In United Mine Workers of 4merica v. Pennington, etal., 381 U.S. 657 (1965), the Supreme Court stated:We think it beyond question that a union may con-clude a wage agreement with the multi-employer bar-gaining unit ... and that it may as a matter of its ownpolicy, and not by agreement with all or part of theemployers of that unit, seek the same wages from otheremployers.But there is nothing in the labor policy indicating thatthe union and the employers in one bargaining unit arefree to bargain about wages, hours, and working condi-tions of other bargaining units or to attempt to settlethese matters for the entire industry. On the contrary.the duty to bargain unit by unit leads to a quite differ-14 McCoy's "I don't recall" testimony did not impress me. I credit Vogel'sversion of the occurrences in the AGC office on the occasion in question.332 ASSOCIATED GENERAL CONTRACTORS OF NORTH DAKOTAent conclusion. The union's obligation to its memberswould seem best served if the union retained the abilityto respond to each bargaining situation as the individ-ual circumstances might warrant, without beingstraight-jacketed by some prior agreement with the fa-vored employees. Pennington, supra, at 664, 666.The Board analyzed the Pennington case when it consid-ered the legality of a "most favored nations" clause in DollMadison Industries, Inc., Richmond Dain Division 182NLRB 1037 (1970). It there indicated that a contractualprovision like the provision considered in Pennington, whichprovided that the union would impose upon all other coaloperators in the area the terms of the agreement withoutregard to their ability to pay, would be unlawful because (at1038):..the union by reason of the clause there involvedabandoned the right to which it and those of its mem-bers who were employed by other employers were enti-tled under the Act to bargain collectively with suchother employers concerning substantial terms and con-ditions of employment-and this to the detriment ofitself and other members, thereby frustrating the pur-pose of the Act.Applying the teachings of Pennington and Dollv Madisonto the instant case, it is clear that the no-conflicting-agree-ments clause which Respondent insisted be included in itscollective-bargaining agreement with the Carpenters local isunlawful as it definitely straitjackets the Union in its nego-tiations with other employers just as the clause in the Pen-ninglon restricted that Union.Having determined that the no-conflicting-agreementsclause under consideration is unlawful, I turn to the im-passe issue.As stated by the Board in Taft Broadcasting Co.. WDA FAM-FM TV, 163 NLRB 475, 478 (1967), appeal dismissed395 F.2d 622 (D.C. Cir. 1968): "Whether a bargaining im-passe exists is a matter ofjudgment. The bargaining history.the good faith of the parties in negotiations, the length ofthe negotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneous under-standing of the parties as to the state of negotiations are allrelevant factors to be considered in deciding whether animpasse in bargaining existed." An impasse is created, notby simple exchange of proposals and rejections on a sub-ject, but "when further bargaining on an issue is futile."Dallas General Drivers, Warehousemen and Helpers, LocalUnion No. 745, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, (EmpireTerminal Warehouse Co.) v. N.L.R.B., 355 F.2d 842, 844(D.C. Cir. 1966).In the instant situation, Vogel testified he was convincedwhen McCoy informed him that the no-conflicting-agree-ments clause was going to stay in the contract and theUnion could picket if it did not like it that McCoy was notwilling to discuss the subject further. Significantly. McCoydid not dispute Vogel's assertion: he simply stated he didnot recall the exchange. In my view, McCoy's discussionwith Vogel compells a conclusion that further bargainingon the no-conflicting-agreements issue was futile at the timeunder discussion as McCoy's adamant statement of positionreveals he was taking a final stand. Consequentlb. I findthat the parties reached impasse on the no-conflicting-agreements clause when Vogel questioned the presence ofthe clause in the draft of the contract. As the clause inquestion was unlawful, it automatically follows that it was anonmandatory subject for bargaining and it is well settledthat an employer or a union violates the Act by bargainingto impasse over a nonmandatory subject of bargaining.N. 1.. R.B. v. Wooster Division of Borg-Warner Corp.. 356U.S. 342 (1958). Accordingly. for the reasons stated. I findthat Respondent violated Section 8(a)( I) and (5 as allegedby insisting to the point of impasse upon the inclusion of ano-conflicting-agreements clause in its agreement with theCarpenters local.IV. til. FFECi OF ItIE UNFAIR LABOR PRA( I(tES L PONCOMMER( FThe activities of Respondent set forth in section III.above, occurring in connection with the operations of Re-spondent described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. IHE REMFDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)( 1 ) and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Having concluded that Respondent did not violate Sec-tion 8(a)(1) of the Act as alleged by instituting and pros-ecuting the state court lawsuit, I find that the GeneralCounsel's request that the Charging Unions he reimbursedfor their legal fees and cost incurred in defense of the statecourt lawsuit and in this case is unwarranted. Assuming,arguendo, that Respondent had violated Section 8(a)(1) byinstituting the lawsuit in question, I would, nevertheless,find that litigation expense would not be recoverable as thelawsuit did not constitute "frivolous litigation." Having de-cided that a reimbursement remedy is not warranted. I findit is unnecessary to discuss or rule on the General Counsel'srequest for interest at the rate of 9 percent on money founddue.CONCLUSIONS O)F LA%\I. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Charging Unions are labor organizations withinthe meaning of the Act.3. The bargaining unit described below constitutes a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:"15 The appropriate unit allegation and the Union'S majority salus wereadmitted In Respordent's answer333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time carpenters and ap-prentices employed by the employer members of theRespondent, excluding all other employees, office cleri-cal employees, professional employees, guards and su-pervisors, as defined in the Act.4. At all material times herein the Union represented amajority of employees in the appropriate unit and has beenthe exclusive representative of said employees for the pur-pose of collective bargaining within the meaning of Section9(a) of the Act.5. By insisting to the point of impasse that an unlawfulno-conflicting-agreements clause be included in its contractwith the Carpenters local on or about May 8, 1978, Respon-dent violated Section 8(a)(5) and (1) of the Act.6. The aforesaid are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7. Except as specifically found herein above, Respondenthas not violated the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, and pursuantto the provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'6The Respondent, Associated General Contractors ofNorth Dakota, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain with United Brotherhood of Car-penters and Joiners of America, Local 1091 by insistingduring contract negotiations, to the point of impasse, oninclusion of a no-conflicting-agreements clause in any re-sulting agreement.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them bySection 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations, of the National Labor Relations Board, the findings,conclusions, and recommended order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Cease maintaining and enforcing or giving effect toarticle III of its current collective-bargaining agreementwith United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local 1091.(b) Post at its main office and principal place of businesscopies of the attached notice marked "Appendix."'7Copiesof said notice, on forms provided by the Regional Directorfor Region 18 of the Board, after being duly signed by Re-spondent, shall be posted by it immediately upon receiptthereof, and be maintained for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 18, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.'T In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE TO EMPLOYEE SPOSTED BY ORDER OF ItENA tONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, Local No. 1091 by insisting during contract nego-tiations to the point of impasse upon inclusion of a no-conflicting-agreements clause in any resulting agree-ment.WE WILL NOT in any other like or related mannerinterfere with, restrain, or coerce employees in the ex-ercise of the rights guaranteed them by Section 7 of theAct.WE WILL cease maintaining, enforcing, or giving ef-fect to article Ill of our current collective-bargainingagreement with United Brotherhood of Carpenters andJoiners of America, AFL-CIO, Local No. 1091.ASSOC(IATED GENERAL CONIRACTORS OF NORIHDAKOTA334